PER CURIAM.
After a final hearing and the subsequent entry of final judgment, both without notice to the appellant’s former attorney who had filed a charging lien, the trial court entered an amended judgment retaining jurisdiction to decide the lien claim. We affirm.
We reject appellant’s contention that an attorney’s charging lien filed shortly after the attorney’s withdrawal, but during the pendency of the underlying dissolution proceedings, was untimely and inadequate to preserve the claim and to provide timely notice to the appellant of the claim. Zimmerman v. Livnat, 507 So.2d 1205 (Fla. 4th DCA 1987).
ANSTEAD, GUNTHER and WARNER, JJ., concur.